Citation Nr: 1443937	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease (PUD).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).   


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for PUD and GERD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

In January 2013, the Board found that there was clear and unmistakable evidence that ulcer disease preexisted service and remanded the matter to obtain a VA examination performed by a gastroenterologist regarding the Veteran's claims of service connection for PUD and GERD.  As part of the Board's remand order, the VA examiner was asked to make three opinions regarding the Veteran's claims.  First, the VA examiner was asked to opine as to whether there was undebatable evidence contained in the record that demonstrated that the Veteran's PUD was not aggravated by his service beyond the natural progression of the disease.  Second, the VA examiner was asked to opine as to whether the Veteran presented with GERD.  Third, if the Veteran presented with GERD, the VA examiner was asked to opine as to whether the Veteran's GERD was either related to the Veteran's service or, alternatively, caused or aggravated by the Veteran's PUD.  

The Veteran was afforded a VA examination in April 2013; however, this examination was performed by a board-certified family nurse practitioner, not a gastroenterologist as requested in the January 2013 Board remand order.  Nonetheless, the VA examiner provided three opinions, as requested by the Board.  However, the VA examiner's first opinion, as to whether undebatable evidence was contained in the record that demonstrated that the Veteran's PUD was not aggravated by service, contained several inconsistencies.  At the outset, the VA examiner indicated that there was not undebatable evidence contained in the record that demonstrated the Veteran's PUD was not aggravated by his service; however, the VA examiner then proceeded to chronicle evidence contained in the record that would demonstrate that the Veteran's PUD was not aggravated by his service.  Additionally, in her rationale, the VA examiner stated that the Veteran's PUD was "less likely than not" permanently aggravated by his military service.  While the VA examiner couched her rationale using the phrase "less likely than not" (connoting a preponderance standard), the Board requested an opinion using the clear and unmistakable, or "undebatable," standard, which is a more stringent legal standard.  

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that the April 2013 examination and accompanying opinions do not substantially comply with the January 2013 Board remand order.  Therefore, a new examination is required.

Additionally, the April 2013 VA examiner opined that the Veteran's GERD was directly related to his PUD.  Therefore, the Veteran's claim for GERD is inextricably intertwined with his claim for PUD, and the additional development proposed below will encompass both issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should schedule the Veteran for an appropriate gastroenterological examination, to be conducted by a VA physician.    

2. The VA examiner should offer the following opinions: 

a. Was the Veteran's PUD clearly and unmistakably not aggravated by the Veteran's service?  

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progresses of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.  

In this opinion, the VA examiner should discuss, with supporting citation, the natural progression of PUD.  

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability.    

If clear and unmistakable evidence is found, please cite to factual data contained in the record and medical literature to support such a conclusion.  

The term "as least as likely as not" is not the proper legal standard for this opinion; therefore, the VA examiner should avoid using this language when formulating this opinion.  

b. If it is the examiner's opinion that there is no clear and unmistakable evidence that the Veteran's PUD was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the PUD is directly related to service.  In this case, the examiner is requested to answer to the following question:

Is it more likely than not (a 50 percent probability or greater) that the Veteran's PUD is etiologically related to any incident in service?  

The term "as least as likely as not" does not mean merely within the realm of possibility, but rather that the weight of medical evidence, both for and against a conclusion, is so evenly divided that it is medically sound to find in favor of causation as it is to find against it.  

c. Does the Veteran have GERD?

d. If GERD is diagnosed, the VA examiner should offer the following opinions:

Is it as least as likely as not (a 50 percent probability or greater) that GERD is related to the Veteran's military service?

Is it as least as likely as not (a 50 percent probability or greater) that GERD is caused or aggravated by the Veteran's PUD?

The term "as least as likely as not" does not mean merely within the realm of possibility, but rather that the weight of medical evidence, both for and against a conclusion, is so evenly divided that it is medically sound to find in favor of causation as it is to find against it.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



